FILE COPY




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                   July 18, 2022

                                              No. 04-22-00399-CV

                                         IN RE Richard A. GARCIA

                                       Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice2

      After consideration, we GRANT real party in interest’s “Agreed Motion for Extension of
Mandamus Response Deadline.”3 Real party in interest’s response is due on or before July 20,
2022.

           It is so ORDERED on July 18, 2022.

                                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2017-CI-12755, styled In the Matter of the Marriage of Elizabeth J. Ranft-
Garcia and Richard Anthony Garcia and in the Interest of J.E.R.G., a Child, pending in the 37th Judicial District
Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.
2 Justice Watkins did not participate in this order.
3 A motion for extension of time must state: “the deadline for filing the item in question; the length of the extension

sought; the facts relied on to reasonably explain the need for an extension; and the number of previous extensions
granted regarding the item in question.” TEX. R. APP. P. 10.5(b)(1)(A)-(D). Real party in interest did not state the
number of previous extensions, if any, granted regarding the mandamus response deadline. Notwithstanding, we
apply Texas Rule of Appellate Procedure 2 and disregard these deficiencies. See TEX. R. APP. P. 2.